EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Daniel R. (Reg. NO. 38, 962) on 08/05/2022.
Claim 20 has been amended as follows: 
1 (Original). A method of wireless communication of a user equipment (UE), comprising: receiving, on a primary cell, an activation command from a base station for activating a secondary cell between the UE and the base station;
receiving scheduling information of a set of aperiodic tracking reference signals (TRSs); receiving a trigger indicating transmission of the set of aperiodic TRSs;
initiating a RF chain of the UE configured for the secondary cell in an interruption period;
receiving, in response to receiving the trigger and in accordance with the scheduling information, the set of aperiodic TRSs on the secondary cell prior to receiving an initial periodic synchronization signal block (SSB) or an initial periodic TRS after the interruption period; and; 
performing time and frequency tracking on the secondary cell based on the set of aperiodic TRSs.
2 (Original). The method of claim 1, wherein the trigger is carried in at least one of: a Media Access Control (MAC) Control Element (CE) that also carries the activation command;
downlink control information that is received prior to receiving the activation command and that indicates resources allocated to the activation command;
downlink control information that is received subsequent the interruption period; and
downlink control information that 1s received in each slot of a plurality of slots subsequent to the interruption period.
3 (Original). The method of claim 1, wherein the scheduling information is carried in at least one of: a Media Access Control (MAC) Control Element (CE) that also carries the activation command; downlink control information that is received prior to receiving the activation command and that indicates resources allocated to the activation command;
downlink control information that is received subsequent the interruption period;
downlink control information that 1s received in each slot of a plurality of slots subsequent to the interruption period; and 
a Radio Resource Control (RRC) message sent from the base station.
4 (Original). The method of claim 1, wherein the scheduling information includes (a) an indication of an offset between a slot in which the trigger is transmitted and a slot starting from which the set of aperiodic TRSs is transmitted and (b) an indication of a number of slots occupied by the set of aperiodic TRSs.
5 (Original). The method of claim 1, wherein the activation command 1s received in a first time slot prior to the interruption period, wherein the set of aperiodic TRSs are received in one or more slots starting from a second time slot.
6 (Original). The method of claim 5, wherein the activation command and the trigger are carried in a Media Access Control (MAC) Control Element (CE) in the first time slot, wherein the scheduling information includes an indication of an offset between the first time slot and the second time slot and an indication of the number of slots in the one or more slots.
7 (Original). The method of claim 6, wherein the MAC CE further includes the scheduling information.
8 (Original). The method of claim 6, wherein the MAC CE further includes the indication of the offset, wherein the indication of the number of slots in the one or more slots is received through a Radio Resource Control (RRC) message sent from the base station.
9 (Original). The method of claim 5, further comprising: receiving downlink control information (DCI) in a third time slot prior to the first time slot on the primary cell, wherein the DCI indicates a Media Access Control (MAC) Control Element (CE) carrying the activation command in the first time slot, wherein the DCI further includes the trigger and the scheduling information, wherein the scheduling information includes an indication of an offset between the third time slot and the second time slot and an indication of the number of slots in the one or more slots.
10 (Original). The method of claim 5, further comprising: receiving downlink control information (DCI) in a fourth time slot subsequent to the interruption period and prior to the second time slot on the primary cell, wherein the DCI includes the trigger and the scheduling information, wherein the scheduling information includes an indication of an offset between the fourth slot and the second time slot and an indication of the number of slots in the one or more slots.
11 (Original). The method of claim 5, further comprising: receiving, on the primary cell, respective downlink control information (DCI) in each slot of a plurality of time slots subsequent to the interruption period and prior to the second time slot, wherein the respective DCI in each slot of the plurality of slots includes the trigger and respective scheduling information, wherein the respective scheduling information in the each slot includes an indication of an offset between the each slot and the second time slot and an indication of the number of slots in the one or more slots.
12 (Original). An apparatus for wireless communication, the apparatus being a user equipment (UE), comprising: a memory; and
 at least one processor coupled to the memory and configured to:
 receive, on a primary cell, an activation command from a base station for activating a secondary cell between the UE and the base station; 
receive scheduling information of a set of aperiodic tracking reference signals (TRSs); receive a trigger indicating transmission of the set of aperiodic TRSs;
 initiate a RF chain of the UE configured for the secondary cell in an interruption period; 
receive, in response to receiving the trigger and in accordance with the scheduling information, the set of aperiodic TRSs on the secondary cell prior to receiving an initial periodic synchronization signal block (SSB) or an initial periodic TRS after the interruption period; and 
perform time and frequency tracking on the secondary cell based on the set of aperiodic TRSs.
13 (Original). The apparatus of claim 12, wherein the trigger is carried in at least one of: a Media Access Control (MAC) Control Element (CE) that also carries the activation command;
downlink control information that is received prior to receiving the activation command and that indicates resources allocated to the activation command;
downlink control information that is received subsequent the interruption period; and
downlink control information that 1s received in each slot of a plurality of slots subsequent to the interruption period.
14 (Original). The apparatus of claim 12, wherein the scheduling information is carried in at least one of: a Media Access Control (MAC) Control Element (CE) that also carries the activation command; downlink control information that is received prior to receiving the activation command and that indicates resources allocated to the activation command; downlink control information that is received subsequent the interruption period; 25 downlink control information that 1s received in each slot of a plurality of slots subsequent to the interruption period; and a Radio Resource Control (RRC) message sent from the base station.
15 (Original). The apparatus of claim 12, wherein the scheduling information includes (a) an indication of an offset between a slot in which the trigger is transmitted and a slot starting from which the set of aperiodic TRSs is transmitted and (b) an indication of a number of slots occupied by the set of aperiodic TRSs.
16 (Original). The apparatus of claim 12, wherein the activation command is received in a first time slot prior to the interruption period, wherein the set of aperiodic TRSs are received in one or more slots starting from a second time slot.
17(Original).  The apparatus of claim 16, wherein the activation command and the trigger are carried in a 5 Media Access Control (MAC) Control Element (CE) in the first time slot, wherein the scheduling information includes an indication of an offset between the first time slot and the second time slot and an indication of the number of slots in the one or more slots.
18 (Original). The apparatus of claim 17, wherein the MAC CE further includes the scheduling information.
19 (Original). The apparatus of claim 17, wherein the MAC CE further includes the indication of the offset, 10 wherein the indication of the number of slots in the one or more slots is received through a Radio Resource Control (RRC) message sent from the base station.
20 (Currently Amended). A Non-transitory computer readable storage medium storing a  for executing  to: receive, on a primary cell, an activation command from a base station for activating a secondary cell between the UE and the base station; 
receive scheduling information of a set of aperiodic tracking reference signals (TRSs); 
receive a trigger indicating transmission of the set of aperiodic TRSs; 
initiate a RF chain of the UE configured for the secondary cell in an interruption period; receive, in response to receiving the trigger and in accordance with the scheduling information, 20 the set of aperiodic TRSs on the secondary cell prior to receiving an initial periodic synchronization signal block (SSB) or an initial periodic TRS after the interruption period; and 
perform time and frequency tracking on the secondary cell based on the set of aperiodic TRSs.
Examiner’s Statement of Reason for Allowance 
1.	Claims 1-20 are allowed. 
2.	The following are the examiner’s statement of reason for allowance:  The primary reason independent claims are allowed, because first closest reasonable prior art in the record WO 2021026906 (Wang et al.) teaches in paragraph 121 and 126-130 about receiving, on a primary cell, an activation command from a base station for activating a secondary cell between the UE and the base station. It does not teach initiating a RF chain of the UE configured for the secondary cell in an interruption period; receiving, in response to receiving the trigger and in accordance with the scheduling information, the set of aperiodic TRSs on the secondary cell prior to receiving an initial periodic synchronization signal block (SSB) or an initial periodic TRS after the interruption period; and; performing time and frequency tracking on the secondary cell based on the set of aperiodic TRSs.
The second closest prior art in the record 20190312621(Wooseok at al.) teaches in paragraphs 59 and 61 about receiving scheduling information of a set of aperiodic tracking reference signals (TRSs); receiving a trigger indicating transmission of the set of aperiodic TRSs, but it does not teach initiating a RF chain of the UE configured for the secondary cell in an interruption period; receiving, in response to receiving the trigger and in accordance with the scheduling information, the set of aperiodic TRSs on the secondary cell prior to receiving an initial periodic synchronization signal block (SSB) or an initial periodic TRS after the interruption period; and; performing time and frequency tracking on the secondary cell based on the set of aperiodic TRSs.
The third closest prior art in the record 20190357085 (Andrey et al.) teaches in paragraph 65 about initiating a RF chain of the UE configured for the secondary cell in an interruption period, but fails to teach receiving, in response to receiving the trigger and in accordance with the scheduling information, the set of aperiodic TRSs on the secondary cell prior to receiving an initial periodic synchronization signal block (SSB) or an initial periodic TRS after the interruption period; and; performing time and frequency tracking on the secondary cell based on the set of aperiodic TRSs.
 	There is not prior art in the record that teaches receiving, in response to receiving the trigger and in accordance with the scheduling information, the set of aperiodic TRSs on the secondary cell prior to receiving an initial periodic synchronization signal block (SSB) or an initial periodic TRS after the interruption period; and; performing time and frequency tracking on the secondary cell based on the set of aperiodic TRSs.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
The following prior art made in the record and not relied upon to applicant’s discloser.  
20210045184…………………………………paragraphs 34-35 and 38.
20200154287…………………………………. paragraph 41.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466